FIRST AMENDMENT
TO EMPLOYMENT AGREEMENT
(Kirk Stingley)




This First Amendment (this “Amendment”) to the Employment Agreement dated
effective as of the 2nd day of June, 2008 (the “Employment Agreement”) is
effective as of the 30th day of October, 2009 (the “Effective Date”).  This
Amendment is by and between Eternal Energy Corp. (the “Company”) and Kirk
Stingley (“Executive”).  The Company and Executive are all of the parties to the
Employment Agreement.  This Amendment is made pursuant to the terms of the
Section entitled “Amendment and Waiver” of the Paragraph in the Employment
Agreement entitled “Miscellaneous.”  Capitalized terms not defined in this
Amendment shall have the meaning given such terms in the Employment Agreement.


1.           The parties hereby delete the text of the Paragraph entitled
“2.  Term of Agreement” of the Employment Agreement in its entirety and
substitute the following in its place:


“2.           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue through and including September 1, 2010,
subject to the provisions of the Section in this Agreement entitled “Termination
or Expiration of Agreement,” (the “Term”).  Notwithstanding the foregoing, the
provisions of the Sections in this Agreement entitled “Non-competition;
Secrecy,” “Representations and Warranties” and “Miscellaneous” shall survive,
and continue in full force and effect, after any termination or expiration of
this Agreement, irrespective of the reason for the termination or any claim that
the termination was wrongful or illegal.”


2.           The parties hereby delete the text of the Subsection entitled
“4.1.5 “Good Reason” of the Paragraph entitled “4. Termination or Expiration of
Agreement” of the Employment Agreement in its entirety and substitute the
following in its place:


“5.1.5                      “Good Reason.”  As used in this Agreement, “Good
Reason” means the occurrence of any of the following without Executive’s prior
written consent and in the absence of any circumstance that constitutes Cause:
(i) the regular assignment to Executive of duties materially inconsistent with
the position and status of Executive; (ii) a material reduction in the nature,
status or prestige of Executive’s responsibilities or a materially detrimental
change in Executive’s title or reporting level, excluding for this purpose an
isolated, insubstantial or inadvertent action by the Company which is remedied
by the Company promptly after the Company’s receipt of written notice from
Executive; (iii) a reduction by the Company of Executive’s annual Base Salary;
or (iv) if Executive shall be required to perform his duties for the Company at
a physical location which is more than twenty miles from 2549 West Main Street,
Littleton, CO  80120 or if the Company’s principal office is moved to a location
which is more than twenty miles from 2549 West Main Street, Littleton,
CO  80120.”


3.           The parties hereby incorporate the text of the Paragraph of the
Employment Agreement entitled “Miscellaneous” into this Amendment by this
reference.


4.           Except as amended by this First Amendment, the parties reconfirm
the Employment Agreement.


 
 

--------------------------------------------------------------------------------

 
5.           For the convenience of the parties, any number of counterparts of
this Amendment may be executed by any one or more parties hereto, and each such
executed counterpart shall be, and shall be deemed to be, an original, but all
of which shall constitute, and shall be deemed to constitute, in the aggregate
but one and the same instrument.  The Amendment may be circulated for signature
through facsimile transmission and all signatures so obtained and transmitted
shall be deemed for all purposes under this Amendment to be original signatures
until such time as original counterparts are exchanged by the parties.


IN WITNESS WHEREOF, the parties agree that this Amendment shall be effective as
of and from and after the Effective Date.


 

 Executive:   Eternal Energy Corp.            
/s/ Kirk A. Stingley
 
By:
/s/ Brad Colby  
Kirk Stingley
     Brad Colby, Chief Executive Officer                      

 
 
 
2

--------------------------------------------------------------------------------

 